KRUPANSKY, P.J.,
concurring and dissenting
I would affirm the judgment of the trial court in its entirety. I concur with the majority in its opinion except I respectfully dissentfrom that portion of the majority opinion which remands the case to the trial court simply to reexamine the efficacy of the requested costs which were exorbitant, unusual, and properly denied by the trialjudge.
While I recognized that recent decisions afford a trial court increasing discretion to award some expenses in civil cases, a trial judge does not abuse his discretion in refusing to award unreasonable or excessive expenses a litigant has seen fit to incur in the conduct of his case
Civ. R. 54(D) establishes the general guidelines for the assessment of costs The rule places the ultimate responsibility for the assessment of costs upon the trial court, unless a particular cost is provided by statute Ordinarily, costs are allowed to the prevailing party. Nevertheless the award of costs must be determined on the particular facts of the case as both a vital and necessary litigating expense. Jones v. Pierson, (1981) 2 Ohio App. 3d 447, 451.
In the instant case, plaintiffs moved to tax as costs $7,507.00. The deposition costs of defendant Wilhelm Wenzel alone totalled $1,996.64. Included in this entry was the airfare to fly to New York to depose Mr. Wenzel ($231) and an overnight stay at the Grand Hyatt New York ($222.84). Apparently, Mr. Wenzel felt it was more convenient for him to testify in New York City. Other deposition costs plaintiff incurred totalled $2,609.40. Many of the deponents were called to testify at trial. Therefore, their depositions were merely offered for impeachment purposes and these expenses were properly denied. Id. In addition, the plaintiffs Greek interpreter who worked at trial for one-half day cost $722.50. This is an egregious amount considering the Cleveland language bank provides services of this type gratuitously.
It is clear that many of these expenses are "unusual in type or amount." Id. The plain language of Civ. R. 54(D) states: "costs shall be allowed to the prevailing party unless the court otherwise directs." (Emphasis added). Items proposed by winning parties as costs necessarily need careful scrutiny. The trial judge exercised his discretion in refusing to condone the exorbitant and unnecessary costs submitted by the plaintiff. No particular facts or circumstances were demonstrated which would indicate that an overriding consideration of justice existed such that the trial court abused its discretion is not determining the expenses presented were necessary and vital litigating costs. Jones, supra at 451, 452.